FIRST AMENDMENT TO

RESTATED AGENTED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO RESTATED AGENTED REVOLVING CREDIT AGREEMENT
(“Amendment”) dated as of the 29th day of April, 2005, among SCS TRANSPORTATION,
INC., a Delaware corporation (the “Borrower”), and BANK OF OKLAHOMA, N.A., U.S.
BANK NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. (as successor by merger to
Bank One, NA), HARRIS TRUST AND SAVINGS BANK and LASALLE BANK NATIONAL
ASSOCIATION (individually a “Bank” and collectively the “Banks”), and BANK OF
OKLAHOMA, N.A., as agent for the Banks (in such capacity the “Agent”).

RECITALS

A. Reference is made to the Restated Agented Revolving Credit Agreement dated
January 31, 2005, among Borrower, Agent and Banks (“Credit Agreement”) pursuant
to which a $110,000,000 Revolving Credit Loan was established. Terms used herein
shall have the meanings ascribed to them in the Credit Agreement unless
otherwise defined.

B. Borrower, Banks and Agent hereby intend to amend the Credit Agreement as set
forth below.

AGREEMENT

1. Amendments to the Credit Agreement.

1.1. Section 6.04 (Loans, Advances and Investments) is hereby amended to add the
following subsection:

“(9) So long as no Event of Default has occurred and is continuing, Borrower may
acquire its common shares of stock from time to time provided that the aggregate
acquisition amount does not exceed $25,000,000.”

2. Conditions Precedent. The obligations of the Banks to perform under the
Credit Agreement, as amended hereby, are subject to Borrower’s execution and/or
delivery of the following:

2.1. This Amendment; and

2.2. Any other documents or agreements reasonably requested by Lender.

3. Representations and Warranties. The Borrower hereby (i) ratifies and confirms
all representations and warranties set forth in the Credit Agreement and all
other Loan Documents, and (ii) represents and warrants that no Event of Default
has occurred and is continuing.

4. Ratification. Borrower hereby ratifies and confirms the Credit Agreement and
all other Loan Documents, and agrees that they remain in full force and effect.

5. Ratification of Guaranty. Each Guarantor, Saia Motor Freight Line, Inc. and
Jevic Transportation, Inc., by execution hereof, hereby acknowledges and agrees
that its Guaranty Agreement remains in full force and effect, as evidenced by
the Ratification attached hereto.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma.

7. Multiple Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

8. Costs, Expenses and Fees. Borrower agrees to pay all costs, expenses and fees
incurred by Agent in connection herewith, including without limitation the
reasonable attorney fees of Riggs, Abney, Neal, Turpen, Orbison and Lewis.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

[Signature Pages Follow]

1 SCS TRANSPORTATION, INC.

By:

James J. Bellinghausen,
Vice President Finance,
Chief Financial Officer and Secretary

4435 Main Street, Suite 930
Kansas City, Missouri 64111
Attention:
Phone: (816) 714-5904
Facsimile: (816) 714-5920
E-mail: jbellinghausen@scstransportation.com

2

BANK OF OKLAHOMA, N.A., as a Bank and as Agent

By:

Stephen R. Wright,
Senior Vice President

Principal Office and Lending Office for Prime and LIBOR Loans:

Bank of Oklahoma Tower
P.O. Box 2300
Tulsa, Oklahoma 74192
Attention: Steve Wright
Phone: (918) 588-6155
Facsimile: (918) 295-0400
E-mail: swright@bokf.com

3

U.S. BANK NATIONAL ASSOCIATION

By:

Marty Nay, Vice President

Principal Office and Lending Office for Prime Loans and LIBOR Loans:

4700 West 50th Place
Roeland Park, KS 66205
Attention: Marty Nay
Phone: (913) 261-5530
Facsimile: (913) 261-5548
E-mail: marty.nay@usbank.com

4

JPMORGAN CHASE BANK, N.A. (as successor by merger to Bank One, NA)

By:

Linda L. Kaiser, First Vice President

Principal Office and Lending Office for Prime Loans and LIBOR Loans:

111 Monument Circle, IN1-0048
Indianapolis, Indiana 46277
Attention: Linda L. Kaiser
Phone: (317) 321-8609
Facsimile: (317) 592-5270
E-mail: linda_kaiser@bankone.com

5

HARRIS TRUST AND SAVINGS BANK

By:

Patrick McDonnell, Managing Director

Principal Office and Lending Office for Prime Loans and LIBOR Loans:

111 West Monroe, 10-C
Chicago, Illinois 60603
Attention: William Thomson
Phone: (312) 461-3879
Facsimile: (312) 461-5225
E-mail: william.thomson@harrisnesbitt.com

6

LASALLE BANK
NATIONAL ASSOCIATION

By

David J. Thomas, Senior Vice President

Principal Office and Lending Office for Prime Loans and LIBOR Loans:

135 South LaSalle Street, Suite 1425
Chicago, IL 60603
Attention: Wanda Williams
Phone: (312) 904-0895
Fax: (312) 904-6373
E-mail: wanda.williams@abnamro.com

7

RATIFICATION

As inducement for the Banks and the Agent to enter into the First Amendment to
Restated Agented Revolving Credit Agreement (“Amendment”) dated April 29, 2005,
to which this Ratification is affixed, the undersigned Guarantor hereby ratifies
and confirms its Guaranty Agreement.

“Guarantor”

JEVIC TRANSPORTATION, INC.

By      
James J. Bellinghausen, Assistant Secretary

8

RATIFICATION

As inducement for the Banks and the Agent to enter into the First Amendment to
Restated Agented Revolving Credit Agreement (“Amendment”) dated April 29, 2005,
to which this Ratification is affixed, the undersigned Guarantor hereby ratifies
and confirms its Guaranty Agreement.

“Guarantor”

SAIA MOTOR FREIGHT LINE, INC.

By

James J. Bellinghausen, Assistant Secretary

9